—Appeal by the defendant from an amended judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered November 11, 1995, revoking a sentence of probation previously imposed by the same court on August 1, 1991, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
The defendant admitted to the violation of probation, with the understanding that he would receive a sentence within a certain range. The sentence imposed was within that range. The defendant has no basis to now complain that the sentence was excessive (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Sullivan, Altman and McGinity, JJ., concur.